Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: April 12, 2007
IHS of Kansas City at Alpine North, )
(CCN: 26-5379) )
)
Petitioner, )
) Docket No. C-04-472
v. ) Decision No. CR1585
)
Centers for Medicare & Medicaid Services. )
)
a )
DECISION

Petitioner, IHS of Kansas City at Alpine North, did not violate 42 C.F.R. § 483.25! as
alleged based upon the survey completed at the facility on May 20, 2004. There is no
basis for the imposition of an enforcement remedy.

I. Background

Petitioner, a long-term care facility authorized to participate in the Medicare program as a
skilled nursing facility (SNF) and in the Missouri Medicaid program as a nursing facility
(NF), is located in Kansas City, Missouri. The Missouri Department of Health and Senior
Services (the state agency) completed a complaint investigation survey of Petitioner on
May 20, 2004, the results of which are reported in a Statement of Deficiencies (SOD)
dated May 20, 2004. Joint Stipulation of Fact, Court Exhibit (Ct. Ex.) 1. Based upon the
survey findings, the Centers for Medicare & Medicaid Services (CMS) notified Petitioner
by letter dated June 7, 2004, that it was terminating Petitioner’s provider agreement
effective June 12, 2004, and that it was imposing against Petitioner a per instance civil

' All references are to the revision of the Code of Federal Regulations (C.F.R.) in
effect at the time of the survey, unless otherwise indicated.
2

money penalty (PICMP) of $10,000 based upon the deficiency cited under Tag F309? (a
violation of 42 C.F.R. § 483.25) at the level of immediate jeopardy. The CMS notice also
advised Petitioner that the state agency had imposed a denial of payment for new
admissions effective May 26, 2004, which would remain in effect until Petitioner
achieved substantial compliance with program requirements or its provider agreement
was terminated. CMS Exhibit (CMS Ex.) 1, at 13-15; Petitioner’s Exhibit (P. Ex.) 32.
CMS advised Petitioner by letter dated June 15, 2004, that, based upon a state agency
revisit survey, it had determined that immediate jeopardy to patient health and safety had
been removed and that Petitioner’s provider agreement would not be terminated.
However, the revisit survey did not find Petitioner in substantial compliance with
program requirements, and CMS advised that termination would be effectuated in six
months if substantial compliance was not achieved. CMS Ex. 1, at 22-23; P. Ex. 33.

Petitioner requested a hearing by an administrative law judge (ALJ) through
correspondence dated July 23, 2004. The case was assigned to me for hearing and
decision on August 3, 2004. A hearing was held in Kansas City, Missouri, on January 5
and 6, 2005. I admitted CMS exhibits 1 (subject to my rulings during the hearing) and 2.
Transcript (Tr.) 23-31, 209. I also admitted Petitioner’s exhibits 1 through 54. Tr. 36.
Testifying for CMS were Deborah Lou Stevens, R.N., the surveyor who conducted the
May 4, 2004 survey (and who also participated in Petitioner’s annual survey from April
20-27, 2004) (Surveyor Stevens), and Daniel Lee Swagerty, Jr., M.D. (Dr. Swagerty),
CMS’s expert witness. Testifying for Petitioner were Bruce Allen Kauk, M.D. (Dr.
Kauk) and Man Anand, M.D. (Dr. Anand), the involved Resident’s treating physician and
psychiatrist, respectively; facility employees Mary Elizabeth Cook, L.P.N. (LPN Cook),
Sarah Ann Meyer, C.N.A. (CNA Meyer), Sheila Perkins-Koch, R.N. (RN Koch), Lalaine
Poras, R.N. (RN Poras), Susan Miller, R.N. (RN Miller), Regina Renee Smith, L.P.N.
(LPN Smith); and nurse consultants Connie E. Cheren, R.N. (RN Cheren), and Sarah
McGinley, R.N. (RN McGinley). The parties filed post-hearing briefs (CMS Brief and P.
Brief) and post-hearing reply briefs (CMS Reply and P. Reply).

? This is a “Tag” designation as used in the State Operations Manual (SOM),
Appendix PP — Guidance to Surveyors for Long Term Care Facilities. The “Tag” refers
to the specific regulatory provision allegedly violated and CMS’s guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Social
Security Act (Act) and regulations interpreted clearly do have such force and effect. State
of Indiana by the Indiana Department of Public Welfare v. Sullivan, 934 F.2d 853 (7" Cir.
1991); Northwest Tissue Center v. Shalala, | F.3d 522 (7" Cir. 1993). Thus, while the
Secretary of Health and Human Services (Secretary) may not seek to enforce the
provisions of the SOM, he may seek to enforce the provisions of the Act or regulations as
interpreted by the SOM.
II. Discussion

It is alleged in the May 20, 2004 SOD that Petitioner’s staff failed to recognize a change
in condition in one resident when the Resident’ continued to have an elevated
temperature, decreased intake, and declined from her normal level of activity for
approximately one week before she was sent, on May 4, 2004, to the emergency room,
unresponsive, with a blood pressure of 66/33 (a critically low blood pressure), a 94 degree
core body temperature, septic shock, respiratory failure, urinary tract infection (UTD, and
renal insufficiency. The resident died on May 13, 2004.’ The deficiency was assessed to
be at a level of immediate jeopardy (scope and severity level of J). CMS Ex. 1, at 53.

A. Findings of Fact

The following findings of fact are based upon the exhibits admitted and the testimony at
hearing. Citations to exhibit numbers related to each finding of fact may be found in the
analysis section of this decision if not indicated here.

1. The Resident was admitted to Petitioner’s facility on May 27, 2003, with diagnoses
of hypertension, degenerative joint disease, depression, schizophrenia, SIADH
(syndrome of inappropriate antidiuretic hormone with hyponatremia (low blood
sodium)), compulsive water drinking, and third degree burns in the upper thighs
and perineal area. Ct. Ex. 1; P. Ex. 1, at 23-24.

2. The Resident had a history of resisting care, including eating, which was not easily
altered; depressed, sad or anxious mood, as indicated by reduced social interaction
up to five days a week; needed extensive assistance with activities of daily living;
had range of motion limitations in her leg and foot; was incontinent of bowel and
bladder; had problem conditions including edema and an unsteady gait; had
problems chewing and swallowing; had weight gain; and was involved in activities
only from one-third to two-thirds of the time while awake. CMS Ex. 1, at 645-48;
P. Ex. 1, at 200-06.

> In the SOD the surveyors cite a single deficiency that refers to Resident 12.
Prior to hearing the parties entered a joint stipulation that refers to Resident 1. In post-
hearing briefs, Petitioner refers to Resident 1 and CMS refers to Resident 12. Resident 1
and 12 are, in fact, the same person. I simply refer to “the Resident.” Tr. 13-14.

+ The parties Joint Stipulation states that Resident 1 died on May 12, 2004. Ct.
Ex. 1, at 2. However, Resident 1’s death certificate shows her date of death to be May
13, 2004. P. Ex. 20. Where I refer to Resident 1’s death, I will cite her date of death as
May 13, 2004.
4

The Resident’s care plan reflects a history of upper respiratory infection in
November 2003, January 2004, and February 2004, and of aspiration pneumonia.
P. Ex. 1, at 265-67; CMS Ex. 1, at 628-29, 635, 704.

The Resident did not have a history of UTI. P. Ex. 1, at 1-476; P. Ex. 51, at 1-66;
Tr. 425-26.

The Resident was non-compliant with prescribed diet orders for her mechanical
soft diet with thickened liquids and fluid restrictions, which diet was ordered due
to her swallowing difficulties. P. Ex. 1, at 226-27, 267; P. Ex. 11, at 5; P. Ex. 51,
at 32-33; Tr. 402, 445-48, 463-64, 481, 521.

The Resident’s diet/nourishment consumption record (consumption record) for
April 1, 2004 through April 28, 2004 (the period just before the week in issue),
reflects at least 25 days where she ate 50% or less for at least one meal and, from
April 20 through 27, 2004, she refused four meals. CMS Ex. 1, at 621.

The Resident’s consumption record for April 28, 2004 through May 4, 2004,
shows at least four instances of the Resident’s refusal to eat her meal, and seven
instances, counting dinner on May 1, 2004, and lunch on May 2 and 3, 2004,
where the boxes are empty, and her liquid intake is also reflected as down from the
previous month. CMS Ex. 1, at 54, 619, 621; Tr. 97-102.

Staff reported changes with respect to the Resident’s intake of food. CMS Ex. 1,
at 54-55, 57, 61, 63-65, 179, 183, 196-96A, 212, 219, 246, 248-49, 714-15.

The Resident had a history of fluctuating temperatures, 97 to 99 degrees, during
the period from February 26, 2004 through May 3, 2004, and, according to CMS
expert witness Dr. Swagerty, this is not abnormal. P. Ex. 1, at 47-49, 52-109; P.
Ex. 3; Tr. 271-72.

The Resident also had a history of mildly elevated temperatures in her last year at
the facility, where she returned to normal without adverse problems, according to
Dr. Swagerty. Tr. 271-72.

During the five day period from April 29, 2004 to her hospitalization on May 4,
2004:
5

On April 29, 2004, the Resident experienced an elevated axillary
temperature of 99.5 degrees Fahrenheit; she complained of coughing and
sneezing; Dr. Kauk, her treating physician, was notified; Tylenol was given;
and the fever resolved. P. Ex. 1, at 48, 136; P. Ex. 43; P. Ex. 7, at 13; CMS
Ex. 1, at 55, 295-96, 626-27.

The Resident’s consumption record from April 29, 2004, notes that the
Resident ate 50% of her breakfast, refused to drink, refused lunch and
drink, ate 20% of her dinner, and drank 240 ccs of liquid (CMS Ex. 1, at
621), but the Resident reported that she ate lunch in her room (P. Ex. 1, at
48; P. Ex. 43; P. Ex. 7, at 13).

On April 29, 2004, laboratory specimens were collected for a metabolic
panel. P. Ex. 1, at 307-09; Tr. 421.

Clinical review meeting notes from April 30, 2004, indicate that Dr. Kauk
was to be notified if the Resident was not eating well and was refusing
thickened liquids and that her temperature was to be checked and
appropriate action taken, if necessary. CMS Ex. 1, at 323; P. Ex. 8, at 11.

On April 30, 2004, according to her consumption record, the Resident ate
50% of her breakfast and drank 120 ccs. of liquid, refused lunch, and ate
40% of her dinner. CMS Ex. 1, at 621.

Nursing progress notes from April 30, 2004, indicate that the Resident
refused breakfast and lunch and stated “thick liquids and I don’t get along;”
a facsimile was sent to Dr. Kauk and he gave orders to discontinue
thickened liquids and to monitor for signs and symptoms of cough or
aspiration with intake. P. Ex. 1, at 48, 417, 432; P. Ex. 7, at 14; P. Ex. 22,
at 2; CMS Ex. 1, at 526, 707.

On April 30, 2004, the Resident’s temperature during the 6:00 a.m. to 2:00
p.m. shift was 97 degrees; during the 2:00 p.m. to 10:00 p.m. shift the
Resident’s temperature was recorded as 99.4 degrees orally, and Tylenol
and Benedryl (an order for Benedryl was received on this shift) were given.
P. Ex. 1, at 48, 136, 417, 435; P. Ex. 3, at 3; P. Ex. 7, at 14; P. Ex. 43.

On April 30, 2004, a facsimile was sent to Dr. Anand requesting that he see
the Resident, and she was scheduled for a psychiatric examination with him
on May 2, 2004. P. Ex. 1, at 48, 365.
6

On April 30, 2004, no odor or problems with the Resident’s urine were
noted. CMS Ex. 1, at 184, 239; P. Ex. 12, at 3, 4.

There is no record of Resident’s temperature from May | through May 3,
2004. CMS Ex. 1, at 59-60, 240-41; P. Ex. 3.

On May 1, 2004, the Resident’s consumption record reflects that the
Resident ate 50% of her breakfast and drank 240 ces. of liquid; the Resident
ate 50% of her lunch and drank 370 ccs. of liquid; dinner consumption was
not recorded. P. Ex. 51, at 47.

Notes from the May 1, 2004 clinical review meeting reflect that the
Resident was returned to regular fluids, but that she was to be monitored for
cough and signs of aspiration. P. Ex. 10, at 1; CMS Ex. 1, at 302.

No odor or problems with the Resident’s urine were noted on May 1, 2004.
CMS Ex. 1, at 206; P. Ex. 12, at 5.

On May 1, 2004, the Resident was talking and cracking jokes; she was out
of her room in her wheelchair, nurses providing direct care noted nothing
abnormal about her eating and drinking; there were no complaints of UTI-
type symptoms; the Resident complained of a headache which resolved with
Tylenol. CMS Ex. 1, at 179; P. Ex. 45; Tr. 482-83, 485-86, 487-88.

On May 2, 2004, the Resident’s consumption record reflects that she ate
25% of her breakfast and drank 240 ces. of liquid; nothing is recorded for
lunch; and she ate 15% of her dinner and drank 240 ces. of liquid. P. Ex.
51, at 47.

On May 2, 2004, the Resident received a psychiatric evaluation by Dr.
Anand, ordered due to her resistance to care, depression, mood swings, lack
of energy and decrease in appetite, and he found she had decreased eye
contact but was otherwise stable, he adjusted her medication, ordered a
Thyroid profile, and planned monitoring her. P. Ex. 1, at 310, 449-50; CMS
Ex. 1, at 287-88.

On May 3, 2004, the Resident’s consumption record reflects that she ate
40% of her breakfast and drank 240 ccs. of liquid; her consumption at lunch
is not recorded; and she ate 20% of her dinner and drank 300 ces. of liquid.
CMS Ex. 51, at 47.
7

On May 3, 2004, laboratory results were received and faxed to Dr. Kauk (a
basic metabolic panel collected on April 29, 2004, received at the laboratory
on April 29, 2004, but not reported by the laboratory until May 3, 2004 (P.
Ex. 1, at 307-09)) and he noted no indication that the Resident was critically
ill (Tr. 403).

On May 3, 2004, the Resident’s lung sounds were monitored and assessed,
and there were no signs of aspiration; nursing staff who observed her
reported she seemed normal; during the evening shift she was cracking
jokes and talking; staff who cared for her during the night reported that her
urine was not dark and did not have an odor, she had to be waked to be
changed, her skin was not open, and her bottom was a little red, but not too
red. P. Ex. 1, at 48, 418; P. Ex. 10, at 2; P. Ex. 12, at 6, 12; P. Ex. 22, at 2;
P. Ex. 40; P. Ex. 45; CMS Ex. 1, at 179, 205, 232, 300; Tr. 456, 511, 516-
22.

On May 3, 2004, RN Miller sent a facsimile to Dr. Kauk advising that the
Resident had not eaten well for the past few days and requesting that he see
the Resident on Thursday, May 6, 2004. P. Ex. 51, at 2; CMS Ex. 1, at 370.

On May 4, 2004, the Resident was up between 6:15 and 6:30 a.m, she was
reported to be laughing and joking and was taken to breakfast; she was
alert; she made no complaints of not feeling well; her skin was pink; her
face showed no more edema than normal; her urine had a strong odor but no
stronger than usual for her. P. Ex. 12, at 2, 7,9; P. Ex. 38; CMS Ex. 1, at
174, 180, 224.

On May 4, 2004, at 8:00 a.m., nursing progress notes state that the Resident
was noted to have an increase in edema, had stuffiness, and her lung sounds
were coarse bilaterally; she complained of a headache but was not otherwise
acting sick; she had no fever; she had very little intake by mouth; and a
facsimile was sent to Dr. Kauk requesting orders. CMS Ex. 1, at 388, 696;
P. Ex. 1, at 49.

A note on May 4, 2004, at 8:30 a.m., shows that vital signs were taken with
blood pressure 63/33 and a temperature of 97 degrees, oxygen by nasal
cannula was started, and Dr. Kauk was called. CMS. Ex. 1, at 696; P. Ex.
1, at 49.
8

x. A note from May 4, 2004, at 8:50 a.m., shows that Dr. Kauk directed that
the Resident be sent to the hospital. CMS Ex. 1, at 696; P. Ex. 1, at 49.

y. The Resident was transported to the emergency room at North Kansas City
Hospital at 9:05 a.m. on May 4, 2004, where she was admitted with a
diagnosis of urosepsis, among other things. P. Ex. 1, at 49; P. Ex. 16, at 7;
CMS Ex. 1, at 134-35, 413-14, 696.

Zz. The evidence does not show when the Resident developed a UTI or kidney
infection that resulted in the urosepsis diagnosed upon her admission to the

hospital.

aa. On May 13, 2004, the Resident died of respiratory failure at North Kansas
City Hospital, due to sepsis, site unknown, and aspiration. P. Ex. 20.

B. Conclusions of Law

1. Petitioner timely requested a hearing and I have jurisdiction.

2. Pursuant to 42 C.F.R. § 483.25 (Tag F309), each resident of a facility must
receive, and the facility must provide, the necessary care and services to allow a
resident to attain or maintain the highest practicable physical, mental, and
psychosocial well-being possible, in accordance with the resident’s comprehensive

assessment and plan of care.

3. Petitioner provided the necessary care and services to the Resident pursuant to 42
C.F.R. § 483.25 (Tag F309).

4. The remedies proposed by CMS are not reasonable, because Petitioner was in
compliance with participation requirements.

C. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.
D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Act and at 42 C.F.R. Part 483. Sections 1819 and 1919 of the Act vest the
Secretary with the authority to impose remedies, including denial of payment for new
admissions (DPNA) and CMPs, against a long-term care facility for the failure to comply
substantially with federal participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. Facilities that participate in Medicare may be
surveyed on behalf of CMS by state survey agencies in order to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-
488.28, 488.300-488.335. Pursuant to 42 C.F.R. Part 488, CMS may impose a CMP or
PICMP against a long-term care facility when a state survey agency concludes that the
facility is not complying substantially with federal participation requirements. 42 C.F.R.
§§ 488.406; 488.408; 488.430. The regulations in 42 C.F.R. Part 488 also give CMS a
number of other remedies that can be imposed if a facility is not in compliance with
Medicare requirements. Jd. Pursuant to 42 C.F.R. § 488.301, “(i)mmediate jeopardy
means a situation in which the provider’s noncompliance with one or more requirements
of participation has caused, or is likely to cause, serious injury, harm, impairment, or
death to a resident.” (emphasis in original). Further, “(s)ubstantial compliance means a
level of compliance with the requirements of participation such that any identified
deficiencies pose no greater risk to resident health or safety than the potential for causing
minimal harm.” /d. (emphasis in original).

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of CMP, of from $3,050 per day to $10,000 per day, is reserved for deficiencies
that constitute immediate jeopardy to a facility’s residents, and, in some circumstances,
for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The lower range of
CMP, from $50 per day to $3,000 per day, is reserved for deficiencies that do not
constitute immediate jeopardy but either cause actual harm to residents, or cause no actual
harm, but have the potential for causing more than minimal harm. 42 C.F.R. §
488.438(a)(1)(ii). There is only a single range of $1,000 to $10,000 for a PICMP, which
applies whether or not immediate jeopardy is present. 42 C.F.R. §§ 488.408(d)(1)(iv);
488.438(a)(2).
10

The Act and regulations make a hearing before an ALJ available to a long-term facility
against whom CMS has determined to impose a CMP. Act, section 1128A(c)(2); 42
C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de novo proceeding.
Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F.2d 678 (8" Cir. 1991);
Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium, DAB No. 1906
(2004); Cal Turner Extended Care Pavilion, DAB No. 2030 (2006); The Residence at
Salem Woods, DAB No. 2052 (2006). A facility has a right to appeal a “certification of
noncompliance leading to an enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also
42 C.F.R. §§ 488.330(e) and 498.3. However, the choice of remedies by CMS or the
factors CMS considered when choosing remedies are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance found by CMS if a successful challenge would affect the amount of the
CMP that could be collected by CMS or impact upon the facility’s nurse aide training
program. 42 C.F.R. §§ 498.3(b)(14) and (d)(10)(i). CMS’s determination as to the level
of noncompliance “must be upheld unless it is clearly erroneous.” 42 C.F.R.

§ 498.60(c)(2). This includes CMS’s finding of immediate jeopardy. Woodstock Care
Center, DAB No. 1726, at 9, 38 (2000), aff'd, Woodstock Care Center v. Thompson, 363
F.3d 583 (6" Cir. 2003). The Departmental Appeals Board (the Board) has long held that
the net effect of the regulations is that a provider has no right to challenge the scope and
severity level assigned to a noncompliance finding, except in the situation where that
finding was the basis for an immediate jeopardy determination. See, e.g., Ridge Terrace,
DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by
an ALJ is governed by 42 C.F.R. § 488.438(e).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “(s)ufficient to establish a fact or raise a presumption
unless disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed. 2004). See also,
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).
To prevail, a long-term care facility must overcome CMS’s showing by a preponderance
of the evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004);
Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998); Evergreene
Nursing Care Center, DAB No. 2069, at 7-8 (2007). Petitioner does not agree with the
allocation of the burden of proof in a manner similar to that described in these prior cases
from the Board (P. Brief at 3). However, the burden of persuasion is not an issue in this
case because the evidence is not in equipoise. Tri-County Extended Care Center, DAB
No. 2060 (2007).

11

E. Analysis

1. Petitioner proved by a preponderance of the evidence that it was in
substantial compliance with 42 C.F.R. § 483.25 (Tag F309) at all
relevant times.

The general quality of care standard is established by 42 C.F.R. § 483.25, which provides:

Each resident must receive and the facility must provide the
necessary care and services to attain or maintain the highest
practicable physical, mental, and psychosocial well-being, in
accordance with the comprehensive assessment and plan of
care.

CMS alleges based upon the May 2004 SOD that Petitioner violated 42 C.F.R. § 483.25
(Tag F309) by failing to provide necessary care and services for the Resident. CMS
alleges specifically that Petitioner’s “staff failed to recognize a change of condition and to
assess, and fully inform the physician of changes in one resident... when the resident
continued to have an elevated temperature, her intake decreased, and her normal activity
level declined during a period of approximately one week before the facility sent her to
the emergency room in an unresponsive state.” CMS Brief at 1-2, citing CMS Ex. 1, at
53. The parties stipulated that the Resident was a resident at Petitioner’s facility from
May 27, 2003 to May 4, 2004, except for periods of hospitalization. She was admitted to
North Kansas City Hospital on May 4, 2004, where she died on May 13, 2004. Ct. Ex. 1,
at 2; P. Ex. 20. Petitioner’s care of the Resident involved was not perfect in this case, but,
given the Resident’s complex medical situation, Petitioner’s staff acted reasonably in
providing necessary care and services. Based upon all the evidence, I conclude that
Petitioner has proved by a preponderance of the evidence that it provided necessary care
and services to Resident 1; that it was in compliance with Tag F309 at all relevant times;
and that there was no violation of 42 C.F.R. § 483.25.

Petitioner initially argues (P. Brief at 3-5) that the deficiency was not properly cited and
that, if a deficiency was to be cited at all, it should have been cited under Tag F157 asa
violation of 42 C.F.R. § 483.10(b)(11). However, it is clear to me from the language of
the SOD, the testimony of the surveyor, the arguments of counsel (CMS Brief at 2 n.2),
and the discussion on the record (Tr. 41-44), that the surveyor intended to cite a general
failure by Petitioner to care for the Resident rather than the more specific citation of a
failure to contact the Resident’s physician and notify the physician regarding a significant
change in the Resident’s condition under Tag F157. I see no rationale for limiting the
surveyor’s or CMS’s discretion to cite an alleged violation under one tag or regulation or
another. The question I need to resolve is whether or not the evidence presented by CMS

12

makes a prima facie case of a deficiency under the regulation cited. Because CMS chose
to proceed with an alleged violation of the regulations under Tag F309, I analyze the case
as a violation of 42 C.F.R. § 483.25, Tag F309.

Petitioner next argues that, even if CMS had properly cited a violation of the participation
requirement at Tag F309, the facility should only be held responsible for identifying [and
reporting] “significant changes” rather than “subtle” changes in the Resident’s condition.
Petitioner also refers to two cases where it asserts that ALJs have not held facilities to be
responsible for failing to identify subtle changes in a resident’s condition. P. Brief at 6-7,
citing Autumn Care of Norfolk, DAB CR1017 (2003) and Beverly Health and
Rehabilitation - - Springhill, DAB CR553 (1998), aff'd, DAB No. 1696 (1999).
Petitioner confuses the standard applicable under Tag F157 (which requires reporting of
“significant changes” to the attending physician), with the standard applicable under Tag
F309 (which requires the provision of care such that residents can attain or maintain their
ighest practicable physical, mental, and psychosocial well-being consistent with their
comprehensive assessment and plan of care). In reviewing this case under Tag F309, I
focus on the facts in order to determine whether or not Petitioner delivered the
appropriate quality of care required to this Resident.’
CMS’s position is that Petitioner did not fully assess the Resident and then failed to
inform her attending physician regarding changes in her condition, including two elevated
temperatures, a decline in her intake of food and fluid, and a change in her activity level.
CMS’s expert witness, Dr. Swagerty, testified on behalf of CMS that, in his opinion,
Petitioner’s staff failed to do a medical assessment sufficient to diagnose the Resident’s
condition, to rule out various potential causes of her condition, and to provide care
consistent with her assessed condition and need for care. CMS Brief at 9, citing Tr. 211-
13, 228, 288-89. Dr. Swagerty’s testimony, however, is obviously influenced by his
review of the surveyor allegations in the survey documents. His opinions were developed
with the benefit of hindsight and the ability to examine the entire record submitted by the
parties, including the records from the Resident’s hospitalization. I do not find Dr.
Swagerty’s opinions and conclusions to be particularly weighty in analyzing the reaction
of Petitioner’s staff as events with the Resident unfolded.

* The deficiencies alleged by the surveyors and CMS were based on a review of
Petitioner’s records. My review as to whether or not Petitioner provided the quality of
care required focuses upon what is reflected in Petitioner’s records regarding the
Resident. I give more weight to what is reflected in these contemporaneous documents
than the potentially faulty memories of staff, whether in testimony, by affidavit, or as
recorded by the surveyor in the SOD or the surveyor notes.
13

The Resident’s records reflect that she presented a complicated medical picture. Her
records also reflect that her treating physician, a psychiatrist, and Petitioner’s staff were
all significantly involved in assessing and treating the Resident’s multiple conditions.

The Resident was admitted to Petitioner’s facility on May 27, 2003, with diagnoses of
ypertension, degenerative joint disease, depression, schizophrenia, SIADH (syndrome of
inappropriate antidiuretic hormone with hyponatremia (low blood sodium)), compulsive
water drinking, and third degree burns in the upper thighs and perineal area. Ct. Ex. 1; P.
Ex. 1, at 23-24. The Resident’s March 23, 2004 minimum data set (MDS) (the MDS
apparently completed closest to the May 20, 2004 survey date) reflects, among other
things, that the Resident had problems with long and short-term memory; had moderately
impaired decision-making skills; exhibited socially inappropriate and disruptive

ehaviors; resisted care, including eating, which was not easily altered; had indicators of
depressed, sad or anxious mood, as indicated by reduced social interaction up to five days
a week; needed extensive assistance with activities of daily living; had range of motion
limitations in her leg and foot; was incontinent of bowel and bladder; had problem
conditions including edema and an unsteady gait; had problems chewing and swallowing;
ad weight gain; and was involved in activities only from one-third to two-thirds of the
time while awake. CMS Ex. 1, at 645-48. This is consistent with a March 9, 2004 MDS,
which also indicated that the Resident was not involved in group activities, but was at
ease interacting with others, doing planned or structured activities, or doing self-initiated
activities, and that a wheelchair (where she wheeled herself) was her primary mode of
locomotion. P. Ex. 1, at 200-06.

The Resident’s care plan reflects a history of upper respiratory infection in November
2003, January 2004, and February 2004, and of aspiration pneumonia. P. Ex. 1, at 265-
67; CMS Ex. 1, at 628-29, 635, 704. Neither the Resident’s care plan nor her medical
records reflect a history of UTI. P. Ex. 1, at 1-476 (especially page 212); P. Ex. 51, at 1-
66; Tr. 425-26. Records reflect that the Resident was non-compliant with prescribed diet
orders for her mechanical soft diet with thickened liquids and fluid restrictions, which
diet was ordered due to her swallowing difficulties. The Resident would refuse food
served at mealtimes, confiscate food and drink from other residents’ food trays, and
borrow money to purchase soft drinks. The Resident hid food in her wheelchair. P. Ex.
1, at 226-27, 267; P. Ex. 11, at 5; P. Ex. 51, at 32-33; Tr. 445-48, 463-64, 481, 521. Dr.
Kauk, the Resident’s physician, was aware that the Resident kept food in her wheelchair,
got food from vending machines, and often ate meals in her room. Tr. 402.

The Resident’s resident assessment protocol (RAP) for behavioral symptoms, dated
March 9, 2004, specifically noted that there were times when she was verbally abusive,
socially inappropriate, and resistive to care, especially pertaining to fluid restriction. The
behavior occurred any time the Resident was approached by staff regarding her fluid
14

restriction and her order regarding the receipt of thickened liquids. The Resident’s
behavior increased her risk for edema, and such fluid build-up could lead to pneumonia.
Petitioner’s staff tried to redirect the Resident by reminding her about the affect of her
behavior on her health. P. Ex. 1, at 216-17. Due to the Resident’s fluid restrictions, the
Resident’s RAP protocol for March 9, 2004, noted that she needed to be monitored for
electrolyte imbalance, dehydration, and fluid overload. P. Ex. 1, at 229.

The Resident’s consumption record for April 1, 2004 through April 28, 2004 (the period
just before the week in issue and including the annual survey in which Surveyor Stevens
participated), notes at least 25 days where she ate 50% or less for at least one meal. And,
from April 20 through 27, 2004, she refused four meals. CMS Ex. 1, at 621. The
Resident’s consumption record for April 28, 2004 through May 5, 2004, shows at least
four and possibly seven instances of the Resident’s refusal to eat her meal (seven
counting dinner on May 1, 2004, and lunch on May 2 and 3, 2004, where the boxes are
empty) and her liquid intake is also reflected as down from the previous month (CMS Ex.
1, at 54, 619, 621; Tr. 97-102). Staff reported changes with respect to the Resident’s
intake of food. CMS Ex. 1, at 54-55, 57, 61, 63-65, 179, 183, 196-96A, 212, 219, 246,
248-9, 714-15.

The Resident’s RAP for mood state, dated March 9, 2004, indicated that the Resident had
never been very socially active (although she was up in her wheelchair and out of her
room daily), but that she interracted with staff. P. Ex. 1, at214. The Resident was
independent and vocal. Prior to May | and 2, 2004, she would stay in her room to watch
T.V. She would also take meals in her room. Tr. 481-82; 490.

The Resident had a history of fluctuating temperatures during the period from February
26, 2004 through May 3, 2004. P. Ex. 1, at 47-49, 52-109; P. Ex. 3 (a summary of
Petitioner’s fluctuating temperatures prepared by Petitioner). Dr. Swagerty, CMS’s
expert witness, testified that the Resident’s average temperature fluctuated from 97 to 99
degrees, and opined that a normal temperature varies even if an individual is not sick. Dr.
Swagerty stated also that the Resident had mildly elevated temperatures in her last year at
the facility, where she returned to normal without adverse problems. Tr. 271-72.

On April 29, 2004, the Resident experienced an elevated axillary temperature of 99.5
degrees Fahrenheit, which equates to 100.5 degrees orally. CMS Ex. 1, at 55. The
Resident complained of coughing and sneezing and Dr. Kauk was notified. Tylenol was
given. The coughing was not witnessed by staff. P. Ex. 1, at 48, 136; P. Ex. 43; P. Ex. 7,
at 13; CMS Ex. 1, at 295-96, 626-27.
15

The Resident’s consumption record from April 29, 2004, notes that the Resident ate 50%
of her breakfast, refused to drink, refused lunch and drink, ate 20% of her dinner, and
drank 240 ces of liquid. CMS Ex. 1, at 621. The Resident reported that she ate lunch in
her room (although she apparently did not eat what she was served, given the notation in
her consumption record), and she ate dinner in her room. P. Ex. 1, at 48; P. Ex. 43; P. Ex.
7, at 13. On April 29, 2004, laboratory specimens were collected for a metabolic panel.
P. Ex. 1, at 307-09; see Tr. 421. According to Dr. Kauk, normally the laboratory should
have reported results in 48 hours, except in an emergency case. He opined that no
urinalysis was ordered on April 29, as there were no specific symptoms identified related
toa UTI. Tr. 399. On cross-examination he noted that between April 29 and May 3,
2004, there was a weekend. Tr. 421.

On April 30, 2004, clinical review meeting notes indicate that Dr. Kauk was to be notified
if the Resident was not eating well and was refusing thickened liquids. It was noted that
her temperature was to be checked and appropriate action taken, if necessary. CMS Ex.
1, at 323. On April 30, 2004, according to her consumption record, the Resident ate 50%
of her breakfast and drank 120 ces. of liquid, and then refused lunch. CMS Ex. 1, at 621.
Nursing progress notes indicate that she refused breakfast and lunch and stated “thick
liquids and I don’t get along.” P. Ex. 1, at48; CMS Ex. 1, at 707. A facsimile was sent
to Dr. Kauk and he gave orders to discontinue thickened liquids and to monitor for signs
and symptoms of cough or aspiration with intake. P. Ex. 1, at 48; CMS Ex. 1, at 526,
707; P. Ex. 1, at 417, 432; P. Ex. 7, at 14; P. Ex. 22, at 2. The Resident ate 40% of her
dinner. CMS Ex. 1, at 621.

On April 30, 2004, the Resident’s temperature during the 6:00 a.m. to 2:00 p.m. shift was
97 degrees. During the 2:00 p.m. to 10:00 p.m. shift the Resident’s temperature was 99.4
degrees orally. Tylenol and Benedryl (an order for Benedryl was received on this shift)
were given. P. Ex. 43; P. Ex. 1, at 48, 136, 417, 435; P. Ex. 3, at 3; P. Ex. 7, at 14. There
is no record that Resident’s temperature was taken again until May 4, 2004. CMS Ex. 1,
at 59-60, 240-41. On April 30, 2004, a facsimile was sent to Dr. Anand requesting that he
see the Resident. A May 2, 2004 appointment was made. P. Ex. 1, at 48, 365. On April
30, 2004, no odor or problems with the Resident’s urine were noted. CMS Ex. 1, at 184,
239; P. Ex. 12, at 3, 4.

On May 1, 2004, the Resident’s consumption record reflects that the Resident ate 50% of
her breakfast and drank 240 ccs. of liquid. The Resident ate 50% of her lunch and drank
370 ccs. of liquid. Her consumption at dinner was not recorded. P. Ex. 51, at 47. During
a May 1, 2004 clinical review meeting, it was noted that the Resident could now have
regular fluids, but that she was to be monitored for cough and signs of aspiration. P. Ex.
10, at 1; CMS Ex. 1, at 302. No odor or problems with the Resident’s urine were noted
on May 1, 2004. CMS Ex. 1, at 206; P. Ex. 12, at 5. The Resident was talking and
16

cracking jokes on May 1, 2004. CMS Ex. 1, at 179. LPN Smith did not notice anything
abnormal with respect to the Resident’s eating or drinking pattern on May 1, 2004. P. Ex.
45. On May 1, 2004, RN Poras provided direct care to the Resident, giving her
medication and treatments to her hands. Tr. 482-83. The Resident did not complain of
symptoms of a UTI. Tr. 485-86. The Resident complained of a headache and was given
Tylenol, for which she had a standing order. Tr. 487. The Resident was out of her room
in her wheelchair. Tr. 488.

On May 2, 2004, the Resident’s consumption record reflects that she ate 25% of her
breakfast and drank 240 ccs. of liquid and ate 15% of her dinner and drank 240 ccs. of
liquid. Nothing is recorded with regard to her consumption at lunch. P. Ex. 51, at 47.
On May 2, 2004, the Resident received a psychiatric evaluation by Dr. Anand, ordered
due to, among other things, her resistance to care, depression, mood swings, lack of
energy and decrease in appetite. P. Ex. 1, at449. Dr. Anand examined her seated in her
wheelchair. She had decreased eye contact. Dr. Anand found her in stable condition and
adjusted her medications. Dr. Anand intended to monitor her. P. Ex. 1, at 449-50; see
CMS Ex. 1, at 287-88.

On May 3, 2004, blood was drawn from the Resident for a thyroid profile, as ordered by
Dr. Anand on May 2, 2004. P. Ex. 1, at 310, 450. On May 3, 2004, the Resident’s
consumption record reflects that she ate 40% of her breakfast and drank 240 ces. of
liquid. She ate 20% of her dinner and drank 300 ccs. of liquid. Her consumption at lunch
was not recorded. CMS Ex. 51, at 47. On May 3, 2004, an 11:30 a.m. nursing progress
note stated that the Resident was taking meals in her room “this shift.” It was noted that
the Resident’s diet order had been clarified to “Mech. Soft [with] Regular Thin Liquids.”
A call was placed to inform the Resident’s Public Administrator about the change in the
diet orders. Laboratory results were received and faxed to Dr. Kauk (a basic metabolic
panel collected on April 29, 2004, received at the laboratory on April 29, 2004, but not
reported by the laboratory until May 3, 2004 (P. Ex. 1, at 307-09)). The Resident’s lung
sounds were monitored and assessed and there were no signs of aspiration. P. Ex. 1, at
48; P. Ex. 1, at 418; P. Ex. 10, at 2; P. Ex. 22, at 2; CMS Ex. 1, at 300. Dr. Kauk testified
that he reviewed the laboratory results from the lab work drawn on April 29 and reported
on May 3. It did not indicate to Dr. Kauk that the Resident was critically ill. Tr. 403. On
May 3, 2004, RN Miller noted the Resident came to breakfast and lunch and looked
normal. CMS Ex. I, at 205; P. Ex. 12, at 12; Tr. 511. RN Perkins-Koch noted her
behavior was normal that day also. Tr. 456-57; see P. Ex. 40. On May 3, 2004, RN
Miller sent a facsimile to Dr. Kauk stating “Res. not eating well for the past few days.
Please put on your list for Thurs. We will notify if any further change.” P. Ex. 51, at 2;
CMS Ex. 1, at 370. LPN Smith worked with the Resident on the evening of May 3, 2004.
LPN Smith did not observe anything abnormal about her behavior and the Resident did
not complain of pain. The Resident was cracking jokes and talking. LPN Smith bought
17

her a soda and some iced tea and gave her chicken nuggets. LPN Smith provided
incontinence care. Tr. 516-22; P. Ex. 45; CMS Ex. 1, at 179. LPN Smith told Surveyor
Stevens that there was no difference in the Resident’s behavior between May | when she
cared for her and May 3, 2004, when she cared for her again - the Resident was talking
and cracking jokes. CMS Ex. 1, at 179. An LPN who cared for the Resident during the
night of May 3, 2004, told Surveyor Stevens that the Resident appeared normal, her urine
was not dark and did not have an odor, she had to be waked to be changed, her skin was
not open, and her bottom was a little red, but not too red. CMS Ex. 1, at 232; P. Ex. 12, at
6.

Between 6:00 a.m. and 6:45 a.m. on the morning of May 4, 2004, CNA Ganelle Jones
states in her affidavit that she gave the Resident a hat and the Resident asked CNA Jones
to wheel her around the nursing home to show off the hat. CNA Jones then dropped the
Resident off for breakfast. P. Ex. 38. CNA Jones told the surveyor that she helped to
change the Resident. The Resident’s urine had a strong odor, but CNA Jones said her
urine always had a strong odor and there was no change from normal. CMS Ex. 1, at 174,
224; P. Ex. 12, at 7,9. CNA Lynn Collins told the surveyor that the Resident was ready
to get up on May 4, 2004, between 6:15 and 6:30 a.m. The Resident was laughing an
joking. Her skin was pink, her face no more swollen than usual. She was alert. She did
not complain about not feeling well or about itching. CNA Collins did not note odor
from her urine. CMS Ex. 1, at 174, 180; P. Ex. 12, at2. On May 4, 2004, at 8:00 a.m.,
nursing progress notes state that the Resident was noted to have an increase in edema, had
stuffiness, and her lung sounds were coarse bilaterally. The Resident was complaining of
a headache. She had no fever, but was acting sick. She had very little intake by mouth.
A facsimile was sent to Dr. Kauk. The facsimile sent to Dr. Kauk stated specifically that
“TResident] is having a lot of Edema, Stuffiness, etc., Lung Sounds are coarse bilaterally -
Not running a temp but she states she is sick - c/o headache this am - Has had very little
po intake for past few days. Orders?” CMS Ex. 1, at 388. An 8:30 a.m. note stated vital
signs were taken (blood pressure 63/33, temperature 97 degrees), oxygen by nasal cannula
was started, and Dr. Kauk called. An 8:50 a.m. note says Dr. Kauk gave orders to send
the Resident to the hospital, and she was sent there at 9:05 a.m. P. Ex. 1, at 49; CMS Ex.
1, at 696.

The Resident died of respiratory failure at North Kansas City Hospital on May 13, 2004.
The immediate cause of death listed on the Resident’s death certificate was respiratory
failure and the sequential conditions leading to the respiratory failure were sepsis site
unknown and aspiration. P. Ex. 20. A consultative note from the hospital dated May 4,
2004, lists the impression “septic shock probably related to urosepsis” and “acute renal
failure probably related to urosepsis ....” CMS Ex. 1, at 134-35; P. Ex. 16, at 7. A
consultation report from May 10, 2004, lists the impression that the Resident had sepsis
on admission to the hospital on May 4, 2004, with a UTI, presumably due to
18

pyelonephritis (kidney infection). CMS Ex. 1, at 413. Dr. Kauk testified that he was the
Resident’s attending physician throughout her hospitalization until her death and that it
was never clearly determined the site or cause of her infection or sepsis and that lead to
his entry on the death certificate that the site was unknown (P. Ex. 20). Tr. 412-13. He
acknowledged that the Resident had a UTI on admission to the hospital that was treated
aggressively and that was improved or resolved at her death. Tr. 416.

The evidence shows that the Resident did have an elevated temperature on April 29,
2004, which went down after administration of Tylenol but then increased again on April
30, 2004, that her activity-level decreased during the period in question, and that her
intake of food and fluid declined during that period. CMS Ex. 1, at 5, 147, 246-49, 714-
15. CMS acknowledges that the Resident appeared normal and made no specific
complaints consistent with a grave illness until May 4, 2004. CMS Reply at 4.

In its factual analysis, Petitioner focuses upon the period of slightly more than four days,
from April 30, 2004 to the early morning of May 4, 2004. P. Brief at 8. Petitioner’s
analysis, based primarily upon the testimony of staff, is that, until the morning of May 4,
2004, the Resident was normal, and that it was during the morning of May 4, 2004, that
she manifested a significant change in condition that required her hospitalization that day.
Petitioner argues that when the significant change occurred, its staff reacted promptly and
appropriately. P. Brief at 8-10.

Petitioner specifically asserts that, prior to May 4, 2004, the evidence shows that its staff
properly cared for the Resident. On April 29, 2004, the Resident had an axillary (armpit)
temperature of 99.5 degrees with complaints of coughing and sneezing. The Resident’s
physician was called and he ordered Tylenol and the next morning “the fever was
resolved.” P. Brief at 12. According to Petitioner, that is all it needed to do. Petitioner
asserts that contrary to the position taken by CMS and the surveyor, an elevated
temperature does not warrant obtaining a urinalysis for a UTI absent other signs and
symptoms. P. Brief at 15. Petitioner argues that there were no signs and symptoms
displayed by the Resident consistent with a UTI that should have prompted its staff to
treat the Resident as if she had a UTI; the Resident did not complain about symptoms of a
UTI, and she had no history of previous UTI, while she did have a history of aspiration
pneumonia. P. Brief at 16, 17. Petitioner points out that the Resident was able to
communicate, and she was capable of understanding and being understood (which is
consistent with her Minimum Data Set (MDS) from November 2003). P. Brief at 14; P.
Ex. 1, at 182. Petitioner does not dispute that the Resident did display reduced activity
during the period in issue, but notes that she had a history of isolating herself. P. Brief at
15, citing P. Ex. 1, at 200-06; CMS Ex. 1, at 644-48. Petitioner also points out that the
Resident was examined at the request of her treating physician by Dr. Anand, a
psychiatrist, on May 2, 2004, and that he attributed the Resident’s lethargy and reduced
19

appetite to her long-standing depression and he did not identify any signs or symptoms of
a serious illness. CMS Ex. 1, at 454; P. Ex. 1, at 449-50. After Dr. Anand’s visit, when
the Resident’s appetite did not improve, the facility contacted her treating physician and
e decided to see the Resident on his next rounds (apparently believing the loss of
appetite was not an emergency condition (Tr. 407)). Petitioner points out that the records
show that the Resident often consumed less fluid than recommended and the evidence
does not show any change in her fluid intake in the days leading up to May 4, 2004. P.
Brief at 18, citing P. Ex. 1, at 619-21; P. Ex. 51, at 46. The Resident’s treating physician,
while the Resident was at Petitioner’s facility and after her admission to the hospital,
opined that Petitioner did all it should to keep him informed of the Resident’s condition.
He opined that the Resident had multiple vague symptoms prior to May 4, 2004, and that
¢ was promptly notified when she suddenly deteriorated that morning from an
overwhelming infection. Tr. 416-17.

n my decision in JHS of Kansas City at Alpine North, DAB CR1353 (2005), I sustained
CMS’s finding that the facility was out of compliance with the participation requirement
at Tag F309 by evaluating the facts and determining that the facility was unable to rebut
CMS’s prima facie case. In that case, the resident in question had a history of UTI and a
constellation of changes in her condition consistent with the presence of a UTI, including
reddened skin in her perineal area, concentrated and/or foul smelling urine, a persistent
pattern of fever which did not fully resolve prior to hospitalization even after
administration of Tylenol, and a change in her eating pattern. I found those changes
should have alerted facility staff that the resident was ill, possibly suffering from a UTI,
and that the resident’s physician should have been told about the decreased intake, red
perineal area, foul smelling urine, and the repeated elevation of temperature. The facts of
this case are different. The evidence in this case does not show that Petitioner failed to
deliver care and services to the Resident. CMS alleges that Petitioner’s staff failed to
recognize changes in the Resident’s condition, assess those changes, and inform her
physician of the changes when the Resident had an elevated temperature, her intake
decreased, and her activity level declined over a period of approximately one week.
However, when I evaluate the facts of this particular case, I find a Resident with a very
complicated medical picture, which included a diagnoses of depression, resistance to care
(including eating), reduced social interaction, and no history of UTI. While the Resident
did have an elevation in temperature during the period in question, Petitioner took the
Resident’s temperature, her physician was notified of the temperature, and her
temperature resolved with administration of Tylenol. Records indicate that her
temperature rose again next evening and then resolved. Dr. Swagerty testified that the
Resident had a history of fluctuating temperature.° The Resident did show signs of

® Dr. Swagerty testified that although temperature variation is normal, temperature
(continued...)
20

decreased appetite during the week in question, resistance to care, mood swings, and lack
of energy, but the facility contacted her physician to have her diet changed and procured a
psychiatric consultation by Dr. Anand (decreased appetite, among the other symptoms,
being consistent with the Resident’s diagnosis of depression). The facility notified her
physician about her ongoing lack of appetite after her diet order was changed, and he was
scheduled to see her the next time he visited due to her decreased intake.

Petitioner is not strictly liable for ensuring that a resident is correctly diagnosed for all
illnesses. Petitioner was not ignoring the Resident, but rather was acting in concert with
her physician and her psychiatrist to address the most likely causes of her symptoms.
When her condition worsened significantly during the morning of May 4, 2004, Petitioner
immediately communicated with her physician, who had the Resident sent to the
emergency room. The preponderance of the evidence is that Petitioner made reasonable
efforts to deliver necessary care and services in this case.

2. The remedies imposed are not reasonable, as there is no basis for the
imposition of any remedy.

I have found Petitioner in compliance with the participation requirement at Tag F309.
Accordingly, CMS is not authorized to impose a remedy against Petitioner.

Ill. Conclusion

Since there is no basis for the imposition of an enforcement remedy, CMS is not
authorized to impose a remedy against Petitioner.

/s/
Keith W. Sickendick
Administrative Law Judge

°(...continued)
elevation in conjunction with other changes such as decreased activity or oral intake is
concerning and requires close follow-up. Tr. 228-29. The evidence shows that Petitioner
was, in fact, following this Resident and did not simply ignore her temperature variation
and other signs and symptoms.
